DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 of the REMARKS, “Although the outlet box 105 in Rhodes may be in connected with the junction box 113 to permit the passage of wiring therebetween, Rhodes does not disclose, teach, or suggest a first sealing washer or a first coupling to maintain the first sealing washer in sealed engagement with said panel about said conduit. Thus, Rhodes fails to disclose "a first sealing washer disposed about said conduit on one side of said panel at said panel opening and a first coupling to maintain said first sealing washer in sealed engagement with said panel about said conduit," as recited in amended claim 1”.  
The Office respectfully disagrees.  Note that the claim language has not defined the type of sealing being required, nor the types of substance being prevented from passing by the sealing.  The claim language has not defined the physical panel structure itself, nor the physical structure of the conduit.  The claim language also has not defined how the engagement is being maintained by the coupling, but rather only that the coupling provides some part in maintaining engagement.  Rhodes teaches of a panel seal, as the plurality of structures between upper and lower surfaces of 103 (panel) provide some level of sealing (Column 3, lines 39-65; Column 4, lines 56-62, seal”).  Rhodes teaches that a washer like structure (at callout 127; see Fig 2) is part of the sealing between upper and lower surfaces of 103.  Rhodes teaches that 127 is a seal (Column 4, lines 56-62).  This sealing washer 127 is located about or nearby the conduit (structure between 113 and 105) and is located towards the upper side of the panel (note that the claim language has not defined the panel to establish “one side of said panel”).  Callout 125 is a coupling (Column 3, lines 39-65; “collar washer”) that (at least indirectly) engages with 127 (as seen by Fig 1, 127 is involved with 125).  Thus, 127 is a seal (Column 4, lines 56-62) that is engaged with the panel (103), 127 is in a sealed engagement with the panel.  Rhodes also states at Column 3, lines 39-65; “Surrounding the collar sleeve 124 is a seal 126. Coupled to the collar washer 125 is a collar assembly preferably constituting a thermal barrier comprising first and second parts 127 and 128 which are more clearly shown in FIG. 4. Below the thermal barrier 127 and 128 is a channel member indicated generally as 131 which is coupled to an upper plate 132. The collar washer 125 and upper plate 132 are coupled by screws 133 with the thermal barrier 127 and 128 therebetween. Secured to the upper plate 132 are the main members of the channel member 131 comprising walls 134.”  As seen by Fig 1, the sealing washer (127) is in engagement (at least indirectly) with the panel (103) and is part of the overall sealing of the panel (103).  (125) at least indirectly interfaces with the assembly as seen in Fig 1, including the parts of the assembly that engage the walls 103, such as 152,162.  As 125 is engaged with 127 and is part of the overall sealing of the 103, Rhodes meets the claim limitations of a first coupling (125) to maintain said first sealing washer (127) in sealed engagement (Column 3, lines 39-65; Column 4, lines 56-62, Column 5, lines 15-48; “seal”) with said panel (103) about said conduit.  Therefore the rejection stands.  
The Office recommends defining the type of sealing being required and, the types of substance being prevented from passing by the sealing, structural details of the panel structure itself, structural details of the conduit, structural details of the sealing washer and first coupling and clarify how the engagement is directly being maintained by the first coupling. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8, 9, 12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)( as being anticipated by Rhodes (US 4,264,779).

Regarding Claim 1, Rhodes discloses a conduit assembly (Fig 1-6) (for providing a thermal break (Column 3, lines 53-60, Column 4, lines 30-62, Column 5, lines 20-29; “thermal barrier”) about an opening (102) in an insulated panel (103; Column 2, lines 65-69; “wall”; 103 is a panel like structure having thermally insulating a flat section of a wall, door, etc. https://www.thefreedictionary.com/panel) through which the conduit assembly extends), comprising: an elongate conduit (conduit is interpreted as a channel; see structure including 131 acting as a channel or conduit between 113 and 105 for wires; Column 3, lines 39-64; “channel member”; note that the Applicant’s Specification shows conduit as a group or components forming an overall channel; see Applicant’s Specification [0030]) extending through said opening (102) in said panel (103), said conduit (structure between 113 and 105) having an interior for passage of wires (110,176; Column 6, lines 23-30; “wiring”, “cable”) and an exterior (about 134); an electrical enclosure (at 104,105,107,109) mounted to one end of said conduit (structure between 113 and 105) on one side of said panel (103), said conduit (structure between 113 and 105) and said enclosure (at 104,105,107,108,109) being in communication for passage of said wires (110,176) into said ends; and a panel seal (126,123,174; Column 3, lines 39-65; Column 5, lines 15-48; “seal”) (attachable) to and supported by said conduit (structure between 113 and 105) for sealing (at least partially) said opening (102) in said panel (103) about said conduit (structure between 113 and 105), wherein said panel seal (127,174; Column 3, lines 39-65; Column 4, lines 56-62, Column 5, lines 15-48; “seal”) further includes: a first sealing washer (127) disposed about said conduit (structure between 113 and 105) on one side of said panel (103) at said panel opening (102) and a first coupling (125) to maintain said first sealing washer (127) in sealed engagement (Column 3, lines 39-65; Column 4, lines 56-62, Column 5, lines 15-48; “seal”) with said panel (103) about said conduit.
for providing a thermal break about an opening in an insulated panel through which the conduit assembly extends”, however the preamble does not have patentable weight and therefore the device lacks the limitation of for providing a thermal break about an opening in an insulated panel through which the conduit assembly extends.
Claim 1 states “for providing a thermal break about an opening in an insulated panel through which the conduit assembly extends” however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Claim 1 states “attachable”; it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

2113 [R-l] Product-by-Process Claims 
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE 
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE 
IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up  

Regarding Claim 2, Rhodes further discloses a conduit assembly (Fig 1-6), further including a fill cup (at 124) supported in (see Fig 1 showing 124 inside of the enclosure of 104,105,107,108,109) said electrical enclosure (at 104,105,107,108,109) about an enclosure opening (passage/opening through 105) in communication with said conduit (structure between 113 and 105), said fill cup (124) accommodating passage of said wires (110,176) into said enclosure; and a thermal sealant (121,122; Column 3, lines 30-60, Column 4, lines 30-62, Column 5, lines 20-29; “thermal barrier”, “seal”) (injectable) into said fill cup (124) for surrounding said wires (110,176) and for extending into said conduit (structure between 113 and 105) interior adjacent said fill cup (124).
Claim 2 states “injectable” but “injectable” does not represent product structure but only refers to the process by which the seal is formed.  Thus Claim 2 is a product claim that recites a process step(s) of injecting and is thus treated as a product-by-process claim.
Claim 2 states “injectable”; it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

Regarding Claim 4, Rhodes further discloses a conduit assembly (Fig 1-6), wherein said panel seal (127,174; Column 3, lines 39-65; Column 5, lines 15-48; “seal”) further includes: a second sealing washer (174) disposed about said conduit (structure seal”) with said panel (103) about said conduit (structure between 113 and 105).

Regarding Claim 5, Rhodes further discloses a conduit assembly (Fig 1-6), wherein said first (125) and second (171) couplings each include a back-up washer (132,172) to fix said first (127) and said second (174) washers against said panel.

Regarding Claim 8, Rhodes further discloses a conduit assembly (Fig 1-6), wherein the conduit (131) further includes a box nipple (121,122) extending from said conduit (131) to said enclosure.

Regarding Claim 9, Rhodes further discloses a conduit assembly (Fig 1-6), wherein said box nipple (121,122) is formed from non-thermally conductive material (Column 4, lines 30-62; “thermal barrier”, “thermal insulating material”, “fire resistant”, “seals 121,122 and 126 together with the thermal barriers 127 and 128 could be made of the same material”).

Regarding Claim 12, Rhodes further discloses a conduit assembly (Fig 1-6), wherein said electrical enclosure is an electrical box (at 104,105,107,109; Column 3, lines 16-29 “outlet box”, “electrical outlet”).

Regarding Claim 14, Rhodes discloses a conduit assembly (Fig 1-6) (for providing a thermal break (Column 3, lines 53-60, Column 4, lines 30-62, Column 5, lines 20-29; “thermal barrier”) about an opening (102) in an insulated panel (103; Column 2, lines 65-69; “wall”; 103 is a panel like structure having thermally insulating material; interpreted to mean a flat section of a wall, door, etc. https://www.thefreedictionary.com/panel) through which the conduit assembly extends), comprising: an elongate conduit (conduit is interpreted as a channel; see structure including 131 acting as a channel or conduit between 113 and 105 for wires; Column 3, lines 39-64; “channel member”; note that the Applicant’s Specification shows conduit as a group or components forming an overall channel; see Applicant’s Specification [0030]) extending through said opening (102) in said panel (103), said conduit (structure between 113 and 105) having a conduit interior for passage of wires (110,176; Column 6, lines 23-30; “wiring”, “cable”) and an exterior (about 134); a conduit fitting (124) having a conduit fitting interior, said conduit fitting (124) mounted to one end of said conduit (structure between 113 and 105) on one side of said panel (103), said conduit (structure between 113 and 105) and said conduit fitting (124) being in communication for passage of said wires (110,176) into said ends; and panel seal (126,123,174; Column 3, lines 39-65; Column 5, lines 15-48; “seal”) (attachable) to and supported by said conduit (structure between 113 and 105) for sealing (at least partially) said opening (102) in said panel (103) about said conduit (structure between 113 and 105) , wherein said panel seal (127,174; Column 3, lines 39-65; Column 4, lines 56-62, Column 5, lines 15-48; “seal”) further includes: a first sealing washer (127) disposed about said conduit (structure between 113 and 105) on one side of said panel (103) at said panel opening seal”) with said panel (103) about said conduit.
Claim 14 states in the preamble of the claim, “for providing a thermal break about an opening in an insulated panel through which the conduit assembly extends”, however the preamble does not have patentable weight and therefore the device lacks the limitation of for providing a thermal break about an opening in an insulated panel through which the conduit assembly extends.
Claim 14 states “for providing a thermal break about an opening in an insulated panel through which the conduit assembly extends” however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Claim 14 states “attachable”; it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

Regarding Claim 15, A conduit assembly of claim 14, further including a thermal sealant (121,122; Column 3, lines 30-60, Column 4, lines 30-62, Column 5, lines 20-29; “thermal barrier”, “seal”) (injectable) into said conduit fitting (124) for surrounding said wires and for extending into said conduit (structure between 113 and 105) interior adjacent said conduit fitting (124).
injectable” but “injectable” does not represent product structure but only refers to the process by which the seal is formed.  Thus Claim 15 is a product claim that recites a process step(s) of injecting and is thus treated as a product-by-process claim.
Claim 15 states “injectable”; it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

Regarding Claim 17, Rhodes further discloses a conduit assembly (Fig 1-6), wherein said panel seal (127,174; Column 3, lines 39-65; Column 5, lines 15-48; “seal”) further includes: a second sealing washer (174) disposed about said conduit (structure between 113 and 105) on the other side of the panel (103) at said panel opening (102) and an end cap (171) to maintain said second sealing washer (174) in sealed engagement (Column 3, lines 39-65; Column 4, lines 56-62, Column 5, lines 15-48; “seal”) with said panel (103) about said conduit (structure between 113 and 105).

Regarding Claim 18, Rhodes further discloses a conduit assembly (Fig 1-6), wherein a side hub (interpreted to mean a center of activity at a side; see Fig 3; portion of 124 for 122 is at a side of 124 is a center of activity for disposing 122; note that the structure of the side hub is not defined in the claims) is defined on said conduit fitting (124) such that said sealant (122; Column 3, lines 30-60, Column 4, lines 30-62, thermal barrier”, “seal”) is (injected) into said conduit fitting (124) interior via said side hub (portion or hub about 122).
Claim 18 states “injected” but “injected” does not represent product structure but only refers to the process by which the seal is formed.  Thus Claim 18 is a product claim that recites a process step(s) of injecting and is thus treated as a product-by-process claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 4,264,779) as applied to claim 4 above and further in view of Everitt (US 5,596,176).

Regarding Claim 11, Rhodes discloses the limitations of the preceding claim and Rhodes further discloses the conduit assembly (Fig 1-6) wherein said first (127) 
Rhodes does not explicitly disclose a material having a thickness and durometer sufficient to allow a fixed amount of movement along the conduit.
Everitt teaches of a conduit assembly (Fig 1-6) wherein a sealing washer (19,13,13) is formed of a material having a thickness (see Fig 1-6 showing a thickness) and durometer sufficient to allow a fixed amount of movement (Column 4, lines 1-20, Column 5, lines 1-10,35-65; “membrane then forming a pressure seal around each bundle and serving to contain a silicone rubber sealing compound or the like introduced into the chamber 13, the sealing compound solidifying to form a resilient plug 19 which seals and supports the passage of the cable/conductor bundles through the cable sealing gland”, “cable movement”; note that Everitt teaches of a sealing washer/plug formed from the same material as the Applicant’s and has resilience, thus allows movement; note that the claim language has not quantified the amount of movement nor quantified a thickness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly as disclosed by Rhodes, wherein sealing washers are formed of a material as taught by Everitt, in order to provide tight sealing, provide a void free seal, resilience, support and a material that can be injected (Everitt, Column2, lines 40-60, Column 4, lines 1-20, Column 5, lines 1-10,35-65, Column 6, lines 29-44), such that said first and second washers would have having a thickness and durometer sufficient to allow a fixed amount of movement along the conduit as the material as taught by Everitt is the same material used by the Panel seal assembly 24 further includes a sealing washer 30 which may be typically formed of silicone rubber and a backup washer 32. The sealing washer has a thickness and durometer to allow for a fixed amount of movement in the axial direction of the conduit”) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, in order to provide tight sealing, provide a void free seal, resilience, support and a material that can be injected.  In re Leshin, 125 USPQ 416 (1960)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896